DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 10/05/2020 and 02/25/2022 have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam (US 10678116) herein after referred to as D1, and further in view of Blum (US 7396126) herein after referred to as D2.

With regard to claim 1, D1 teaches a lens (100), in at least (Figs 1A and 1B; Col. 1, Ln. 47-51 and Col. 4, Ln. 16-59); comprising: an optically anisotropic film (104) having an optic axis configured with an in-plane rotation in at least two opposite in-plane directions from a lens pattern center to opposite lens peripheries (102), wherein the optic axis rotates in a same rotation direction from the lens pattern center to the opposite lens peripheries (fig. 1A), wherein an azimuthal angle changing rate of the optic axis is configured to increase from the lens pattern center to the opposite lens peripheries in at least a portion of the lens including the lens pattern center (Col. 5, Ln. 6-11).
D1 fails to expressly disclose, wherein the lens pattern center is shifted from a geometry center of the lens by a predetermined distance in a predetermined direction.
	In a related endeavor, D2 teaches an electro-active multi-focal spectacle lens, in at least (figure 53A and 53b); teaches a lens 5300 having a liquid crystal electro-active zone 5320, i.e. a liquid crystal lens pattern analogous with Applicant’s specification, that is decentered vertically and/or horizontally with respect to the geometry center 5310.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have decentered the lens pattern center of D1 according to the teachings of ‘126 patent for the purpose of requiring only slight eye movement in order to, e.g. pursue reading tasks by inward and downward eye rotation.

	With regard to claim 2, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a lens, in at least (Figs 1A and 1B; Col. 1, Ln. 47-51 and Col. 4, Ln. 16-59); in at least (Figs 1A and 1B; Col. 1, Ln. 47-51 and Col. 4, Ln. 16-59); wherein the portion of the lens including the lens pattern center is substantially the entire lens.

With regard to claim 3, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a lens, in at least (Figs 1A and 1B; Col. 1, Ln. 47-51 and Col. 4, Ln. 16-59); wherein the portion of the lens including the lens pattern center is a portion less than the entire lens (LC dependent).

With regard to claim 4, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a lens, in at least (Figs 1A,1B, 4a and 4b; Col. 1, Ln. 47-51 and Col. 4, Ln. 16-59); wherein the lens is polarization selective and is switchable between a focusing state and a defocusing state via a polarization switch coupled to the lens.

With regard to claim 5, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a lens, in at least (Figs 1A and 1B; Col. 1, Ln. 47-51 and Col. 4, Ln. 16-59);  wherein a phase shift experienced by a light with a wavelength λ incident onto the lens in at least the portion of the lens including the lens pattern center is Γ ≈ π ⁢ ⁢ r 2 L ⁢ λ - 2 ⁢ π λ ⁢ K * x , where K is a non-zero coefficient, r is a distance from the lens pattern center to a local point of the lens, L is a distance between a lens plane and a focal plane of the lens, and x is a coordinate in the predetermined direction of the predetermined shift of the lens pattern center with respect to the geometry center.

With regard to claim 6, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a lens, in at least (Figs 1A and 1B; Col. 1, Ln. 47-51 and Col. 4, Ln. 16-59); wherein the optically anisotropic film includes at least one of active liquid crystals, reactive mesogens, a liquid crystal polymer, or an amorphous polymer.

With regard to claim 7, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a lens, in at least (Figs 1A and 1B; Col. 1, Ln. 47-51 and Col. 4, Ln. 16-59);  wherein the at least two opposite in-plane directions are radial directions passing the lens pattern center of the lens.

With regard to claim 8, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a lens, in at least (Figs 1A and 1B; Col. 1, Ln. 47-51 and Col. 4, Ln. 16-59);  wherein the at least two opposite in-plane directions are lateral directions passing the lens pattern center of the lens.

With regard to claim 9, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a lens, in at least (Figs 1A and 1B; Col. 1, Ln. 47-51 and Col. 4, Ln. 16-59); wherein the lens pattern center is a point at which the azimuthal angle changing rate of the optic axis of the optically anisotropic film is the smallest in at least the portion of the lens including the lens pattern center.

With regard to claim 10, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a lens, in at least (Figs 1A and 1B; Col. 1, Ln. 47-51 and Col. 4, Ln. 16-59); wherein the lens is an off-axis focusing Pancharatnam-Berry phase (“PBP”) lens, and the lens pattern center of the off-axis focusing PBP lens is a symmetry center of a lens pattern of a corresponding on-axis focusing PBP lens.

With regard to claim 11, D1 teaches A system, in at least (Figs 1A and 1B; Col. 1, Ln. 47-51 and Col. 4, Ln. 16-59); comprising: an optical combiner; and a display (1506) assembly including: a light source configured to emit a light; a lens (100) configured to deflect the light, the lens including: an optically anisotropic film (104) having an optic axis configured with an in- plane rotation in at least two opposite in-plane directions from a lens pattern center to opposite lens peripheries (102), wherein the optic axis rotates in a same rotation direction from the lens pattern center to the opposite lens peripheries, wherein an azimuthal angle (P1,P2) changing rate of the optic axis is configured to increase from the lens pattern center to the opposite lens peripheries in at least a portion of the lens including the lens pattern center (Col. 5, Ln. 6-11).; and a beam steering device (200) configured to steer the light received from the lens toward the optical combiner, wherein the optical combiner is configured to direct the light received from the beam steering device to an eye-box of the system (1510).
D1 fails to expressly disclose, wherein the lens pattern center is shifted from a geometry center of the lens by a predetermined distance in a predetermined direction.
	In a related endeavor, D2 teaches an electro-active multi-focal spectacle lens, in at least (figure 53A and 53b); teaches a lens 5300 having a liquid crystal electro-active zone 5320, i.e. a liquid crystal lens pattern analogous with Applicant’s specification, that is decentered vertically and/or horizontally with respect to the geometry center 5310.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have decentered the lens pattern center of D1 according to the teachings of ‘126 patent for the purpose of requiring only slight eye movement in order to, e.g. pursue reading tasks by inward and downward eye rotation.

With regard to claim 12, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 11, wherein D1 further teaches a lens, in at least (Figs 1A and 1B; Col. 1, Ln. 47-51 and Col. 4, Ln. 16-59); wherein a phase shift experienced by the light incident onto the lens with a wavelength λ in at least the portion of the lens including the lens pattern center is Γ ≈ π ⁢ ⁢ r 2 L ⁢ λ - 2 ⁢ π λ ⁢ K * x , where K is a non-zero coefficient, r is a distance from the lens pattern to a local point of the lens, L is a distance between a lens plane and a focal plane of the lens, and x is a coordinate in the predetermined direction of the predetermined shift of the lens pattern center with respect to the geometry center.

With regard to claim 13, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 11, wherein D1 further teaches a lens, in at least (Figs 1A and 1B; Col. 1, Ln. 47-51 and Col. 4, Ln. 16-59);  wherein the lens is configured to convert an on-axis diverging light emitted from the light source into an off-axis collimated light.

With regard to claim 14, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 11, wherein D1 further teaches a lens, in at least (Figs 1A and 1B; Col. 1, Ln. 47-51 and Col. 4, Ln. 16-59);  wherein the optically anisotropic film includes at least one of active liquid crystals, reactive mesogens, a liquid crystal polymer, or an amorphous polymer.

With regard to claim 15, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 11, wherein D1 further teaches a lens, in at least (Figs 1A and 1B; Col. 1, Ln. 47-51 and Col. 4, Ln. 16-59);  wherein the at least two opposite in-plane directions are radial directions or lateral directions of the lens.

With regard to claim 16, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 11, wherein D1 further teaches a lens, in at least (Figs 1A and 1B; Col. 1, Ln. 47-51 and Col. 4, Ln. 16-59); wherein the light source includes at least one of a laser diode or a vertical cavity surface emitting laser.

With regard to claim 17, D1 teaches a system, in at least (Figs 1A and 1B; Col. 1, Ln. 47-51 and Col. 4, Ln. 16-59); comprising: a light source configured to emit a light; a lens configured to deflect the light to illuminate an object, the lens (100) including: an optically anisotropic film (104) having an optic axis configured with an in-plane rotation in at least two opposite in-plane directions from a lens pattern center to opposite lens peripheries of the lens (102), wherein the optic axis rotates in a same rotation direction from the lens pattern center to the opposite lens peripheries (102), wherein an azimuthal angle changing rate of the optic axis is configured to increase from the lens pattern center to the opposite lens peripheries in at least a portion of the lens including the lens pattern center (Col. 5, Ln. 6-11); a redirecting element (200) configured to redirect the light reflected by the object; and an optical sensor (1412) configured to generate an image of the object based the redirected light received from the redirecting element (200). 
D1 fails to expressly disclose, wherein the lens pattern center is shifted from a geometry center of the lens by a predetermined distance in a predetermined direction.
	In a related endeavor, D2 teaches an electro-active multi-focal spectacle lens, in at least (figure 53A and 53b); teaches a lens 5300 having a liquid crystal electro-active zone 5320, i.e. a liquid crystal lens pattern analogous with Applicant’s specification, that is decentered vertically and/or horizontally with respect to the geometry center 5310.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have decentered the lens pattern center of D1 according to the teachings of ‘126 patent for the purpose of requiring only slight eye movement in order to, e.g. pursue reading tasks by inward and downward eye rotation.

With regard to claim 18, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 17, wherein D1 further teaches a lens, in at least (Figs 1A and 1B; Col. 1, Ln. 47-51 and Col. 4, Ln. 16-59); wherein a phase shift experienced by the light incident onto the lens with a wavelength λ in at least the portion of the lens including the lens pattern center is Γ ≈ π ⁢ ⁢ r 2 L ⁢ λ - 2 ⁢ π λ ⁢ K * x , where K is a non-zero coefficient, r is a distance from the lens pattern center to a local point of the lens, L is a distance between a lens plane and a focal plane of the lens, and x is a coordinate in the predetermined direction of the predetermined shift of the lens pattern center with respect to the geometry center.

With regard to claim 19, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 17, wherein D1 further teaches a lens, in at least (Figs 1A and 1B; Col. 1, Ln. 47-51 and Col. 4, Ln. 16-59); wherein the optically anisotropic film includes at least one of active liquid crystals, reactive mesogens, a liquid crystal polymer, or an amorphous polymer.

With regard to claim 20, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 17, wherein D1 further teaches a lens, in at least (Figs 1A and 1B; Col. 1, Ln. 47-51 and Col. 4, Ln. 16-59); wherein the lens is configured to expand the light emitted from the light source to substantially uniformly illuminate the object, and the redirecting element includes a grating configured to diffract the light reflected by the object toward the optical sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872